JOHN T. BOYD, Senior Justice
(Retired).
In this proceeding, appellant Jason Wagner, individually and d/b/a The Wagco Co., appealed a judgment in favor of appel-lees T.J. Mears and Zona Mears, individually and in their capacity as trustees for the Mears Family Living Trust.
However, the parties have now filed a motion in which they certify that they have settled and compromised all claims and controversies between them and neither of them desires to pursue the appeal. The motion is in proper form and is filed before this court has rendered any opinion in the case.
Accordingly, the parties’ motion is granted and the appeal is dismissed. Tex. R.App. P. 42.1(a). Having dismissed the appeal at the parties’ request, no motion for rehearing will be entertained and the mandate will issue forthwith.